UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/29/2012 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 29, 2012 Semiannual Report to Shareholders DWS Disciplined Market Neutral Fund Contents 4 Performance Summary 7 Portfolio Summary 9 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 38 Information About Your Fund's Expenses 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Account Management Resources 51 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. While market neutral funds may outperform the market during periods of severe downturn, they may also underperform the market during periods of market rallies. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary February 29, 2012 (Unaudited) Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year Life of Fund* Class A 1.05% 3.23% 1.19% 1.00% 0.77% Class C 0.65% 2.43% 0.42% 0.20% -0.02% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -4.76% -2.71% -0.79% -0.19% -0.33% Class C (max 1.00% CDSC) -0.35% 2.43% 0.42% 0.20% -0.02% No Sales Charges Class S 1.15% 3.43% 1.40% 1.17% 0.96% Institutional Class 1.11% 3.49% 1.52% 1.26% 1.04% Citigroup 3-Month T-Bill Index+ 0.01% 0.06% 0.11% 1.20% 1.44% ‡ Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 0.64% 0.41% 0.78% 0.45% Class C -0.11% -0.34% 0.00% -0.33% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -5.15% -1.55% -0.41% -0.68% Class C (max 1.00% CDSC) -0.11% -0.34% 0.00% -0.33% No Sales Charges Class S 0.74% 0.58% 0.95% 0.63% Institutional Class 0.92% 0.75% 1.06% 0.73% Citigroup 3-Month T-Bill Index+ 0.08% 0.12% 1.36% 1.48% * The Fund commenced operations on October 16, 2006. Index returns began on October 31, 2006. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 3.56%, 4.31%, 3.41% and 3.20% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 29 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 16, 2006. Index returns began on October 31, 2006. + The unmanaged Citigroup 3-Month T-Bill Index is representative of the 3-month Treasury market. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 2/29/12 $ 8/31/11 $ Distribution Information: Six Months as of 2/29/12: Income Dividends $
